Citation Nr: 1541137	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of infectious hepatitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for dental infection as secondary to service-connected diabetes mellitus type II.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

[The issue of eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) is addressed in a separate decision under a separate docket number].


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1965. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Board remanded the claims for additional development.  

In April 2009, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the St. Petersburg RO.  The hearing transcript is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran does not have residuals of hepatitis, or hearing loss, that is related to his service.  

2.  The Veteran does not have a dental disorder that is related to his service, or that was caused or aggravated by a service-connected disability.

3.  The Veteran's service-connected disabilities are: anxiety disorder NOS (not otherwise specified), evaluated as 30 percent disabling, diabetes mellitus type 2, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, diabetic peripheral neuropathy with restless leg syndrome and leg cramps, left lower extremity, evaluated as 10 percent disabling, diabetic peripheral neuropathy with restless leg syndrome and leg cramps, right lower extremity, evaluated as 10 percent disabling, pinpoint opacity, posterior lens, right eye with 20/20 vision, evaluated as noncompensable (0 percent disabling), and scars, residuals of venereal warts, evaluated as noncompensable; his combined rating is 60 percent.  

4.  Factors warranting a referral for TDIU on an extraschedular basis are not present.


CONCLUSIONS OF LAW

1.  Residuals of hepatitis, and hearing loss, are not related to service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).

2.  The criteria for service connection for a dental disorder, claimed as a dental infection, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 4.150 (2015). 

3.  The criteria for a TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Hepatitis, Bilateral Hearing Loss

The Veteran asserts that he has residuals of hepatitis, and bilateral hearing loss, due to his service.  During his hearing, held in April 2009, he testified that during his active duty he was evacuated from Vietnam to the Philippines for hospitalization and treatment of hepatitis for two to three months.  He essentially indicated that he currently has elevated liver enzymes and abnormal liver function tests that may be related to his inservice hepatitis.  

With regard to the claim for hearing loss, he testified that he was exposed to loud noise as an air policeman from being in close proximity to aircraft engine noise, as well as being near exploding ordinance while in Vietnam.  
 
The Board notes that additional medical evidence has been received following the issuance of the most recent supplemental statement of the case in April 2013, and that this evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, the Board has determined that this evidence does not contain any material findings, and that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2015).  

In the regard, the claim for a TDIU was readjudicated in March 2015.  Accordingly, a remand for RO consideration is not required.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; see also VA Adjudication Manual, M21-1MR III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)"). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in August 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's service records include his discharge (DD Form 214) which shows that his military occupation specialty was air policeman.  

The Veteran's service treatment reports include an entrance examination report, dated in June 1962, which does not contain any audiometric test results; audiometric test results from June 1962 are of record in charted form.  In June 1965, the Veteran began receiving treatment for complaints of orange-colored urine.  He was evacuated to the Philippines with a diagnosis of infectious hepatitis.  He was hospitalized through mid-August 1965.  An August 1965 report contains diagnoses of infectious hepatitis, condylomata acuminata, and urinary tract infection.  The report notes that his liver function studies had been normal on a weekly basis for the past four weeks.  The Veteran's separation examination report, dated in October 1965, shows that his ears, drums, and abdomen and viscera, were clinically evaluated as normal.  There is a notation of a history of hospitalization for two months for infectious hepatitis, with normal liver function studies since that time; it was noted that the Veteran reported that his liver hurts on occasion, but that this was clinically insignificant.  Associated audiometric test results do not show that the Veteran had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  This evidence does not show treatment for complaints of hearing loss, or a diagnosis of hearing loss.  

As for the post-service medical evidence, a VA examination report, dated in March 1966, shows that the Veteran reported not having had jaundice since his service, although he still had some pain over his liver once in a while.  An abdominal examination was negative.  There was no jaundice.  The relevant diagnosis noted a history of hepatitis.  

There is no relevant medical evidence dated between the Veteran's March 1966 VA examination report, and 2005.  A December 2005 private medical report notes a history of hospitalization for hepatitis for two months during service, and that this was "probably hepatitis A."  Another December 2005 report from this same health care provider notes complaints of fatigue, poor dietary habits, and a history of alcoholism.  

Private treatment reports, dated in 2007, note elevated liver enzymes, and a clinical indication of an elevated liver function test and nausea.  Following extensive treatment and testing, the Veteran was noted to have diagnoses and findings that included diabetes mellitus type 2, renal calculus, elevated liver enzymes, and multiple gallbladder cholesterol polyps.  

A VA audio consultation report, dated in August 2007, notes complaints of decreased hearing.  In the right ear, the Veteran was noted to have normal hearing between 500 Hz and 8 KHz, with the exception of mild hearing loss at 4,000 Hz.  In the left ear, hearing was normal between 500 Hz and 2,000 Hz, with mild hearing loss between 3,000 Hz and 6,000 Hz, and a normal threshold at 8,000 Hz (specific findings for decibel loss at any given frequency were not provided).  Speech recognition was 100 percent a.u. (both ears).  

The assessment notes mild hf (high frequency) snhl (sensorineural hearing loss), both ears, with excellent word recognition ability and normal intermittence, both ears.  It was noted that he was not a HA (hearing aid) candidate.

A VA audiometric examination report, dated in January 2008, shows that the Veteran does not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R.  § 3.385.  Simply stated, while the Veteran hear may not be as good as it once was (even this is unclear) it is still within a range of "normal" for VA purposes. 

VA progress notes, dated in 2008, note a history of abnormal liver function tests, and "Hep B core and surface AB positive but Antigen negative and Hep C negative; has normalized." 

In March 2011, the Board remanded the claims for hearing loss, and residuals of hepatitis.  With regard to the claim for residuals of hepatitis, the Board noted that laboratory testing conducted by VA showed that the Veteran was previously exposed to hepatitis B, and that in 2007, the Veteran demonstrated some abnormal LFTs which appear to have "normalized."  The Board directed that the Veteran be scheduled for a VA examination to determine whether he manifests any current residuals related to his in-service hospitalization for infectious hepatitis B, specifically, to include an opinion in which the examiner was requested to identify all residual disability related to the Veteran's in service hospital treatment for infectious hepatitis, if any.

With regard to the claim for hearing loss, the Board noted that the Veteran had been diagnosed with mild sensorineural hearing loss by VA in August 2007, but that the actual audiogram results were not available and should be obtained, if possible.  Following this, the Veteran was to be afforded an examination to determine whether he currently manifests right and/or left hearing loss per VA standards, and, if so, an etiological opinion was to be obtained.  

A VA audiometric examination report, dated in August 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of a temporary loss of hearing during service due to exploding ordinance, with a post-service history of employment in sales, and accounting and purchasing (with no noise exposure), and an unremarkable history of recreational noise exposure.  Upon audiometric examination, the Veteran had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  Specifically, there was a 40 decibel loss at 4,000 Hz for the right ear, and speech recognition scores were 94 percent, bilaterally.   The examiner concluded that the Veteran's hearing loss was less likely than not related to his service, explaining that his hearing was normal upon separation from service.  

A VA liver, gall bladder, and pancreas examination report, dated in August 2011, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The Veteran was noted to have a 32-year history of alcohol abuse, ending 12 years ago, with an inservice history of hepatitis B.  On examination, there was no evidence of malnutrition, and an abdominal examination was normal.  There was no evidence of portal hypertension, and no signs of liver disease.  There were no significant effects on his usual occupation, and no effects on usual daily activities.  

The diagnosis was "hepatitis B without residual."  This report provides highly probative evidence against this claim.   

An addendum, dated in August 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.

A VA audiometric examination report, dated in June 2012, shows that the Veteran does not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

A VA disability benefits questionnaire (DBQ), dated in June 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran has a history of hepatitis B during service with hospitalization for eight weeks after being evacuated from Vietnam to the Philippines.  He was returned to duty 10 weeks later and flown back to Vietnam.  He finished his tour and returned to the United States.  The Veteran reported he has not had any problems or treatment for hepatitis B since his discharge.  Hepatitis C antibody, and hepatitis B surface antigen, were non-reactive.  The Veteran is status post hepatitis C (presumably this is a typographical error and should be hepatitis B) "and has no current residuals to it."  

With regard to the claim for hearing loss, the Veteran was not shown to have had any relevant treatment during service, nor was he shown to have hearing loss in either ear upon separation from service, as defined for VA purposes at 38 C.F.R. § 3.385.  

Following service, the earliest medical evidence of hearing loss is dated in 2007, about 42 years after separation from service.  This report is not accompanied by specific findings showing decibel loss at any particular threshold, nor does it include speech recognition scores.  Following that report, VA examination reports, dated in January 2008, and August 2011, contained conflicting findings as to whether or not the Veteran had hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  

However, upon reexamination in June 2012, the Veteran was shown not to have hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  This report is the most current audiometric examination report of record, and it is therefore afforded the most probative value.  Boggs v. West, 11 Vet. App. 334, 344 (1998); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore finds that current hearing loss is not shown, and that the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  

To the extent that the June 2012 VA examiner stated that an opinion could not be provided because the Veteran's claims file was not available, as the claimed condition is not shown, no additional development is warranted.  See VAOPGCPREC 20-95, 61 Fed. Reg. 10,064 (1996).  The Board further points out that there is no competent medical opinion of record that links current hearing loss to the Veteran's service.  Accordingly, service connection for hearing loss is denied.

With regard to the claim for residuals of hepatitis, the Veteran was treated for infectious hepatitis for about three months during service, in 1965.  Upon separation from service, it was noted that his liver function tests had been normal for some time.  

He is not shown to have had hepatitis, or any residuals of hepatitis, at any time following separation from service, a period of over 50 years.  

To the extent that he has been found to have elevated liver enzymes and elevated liver tests, there is no competent evidence associating such findings with the Veteran's inservice hepatitis, nor is there any competent evidence to show that these findings have been associated with a diagnosed liver disorder.  Gilpin.  The only competent opinions of record are found in the August 2011 VA examination report and the June 2012 VA DBQ.  These reports show that the Veteran was noted to have a history of hepatitis "without residual."  Thus, the evidence indicates that the Veteran has an inservice history of hepatitis, without any current residuals.  Accordingly, the claim must be denied.  Id.  
  


B.  Dental Infection

The Veteran asserts that he is entitled to service connection for dental infection as secondary to his service-connected diabetes mellitus type II.  The Veteran's theory of "service connection" can be best by a letter from a private physician, dated in April 2008, which states the following: 

[The Veteran] has diabetes mellitus type 2 which has been uncontrolled at times due to his teeth infection.  Having his teeth pulled removes this infection and improves glycemic control.  I have noted dental caries and infection during my exams. 

In its March 2011 remand, the Board determined that the Veteran was actually seeking eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g), and reimbursement of dental expenses paid for such treatment.  Citing Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

The Board remanded that claim, which is the subject of a separate Board decision.  

The law pertaining to direct service connection was discussed in Part I.A.  In addition, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015). 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The Veteran's service treatment reports indicate that in June 1962, upon entrance into service, the Veteran's teeth were not examined.  Dental records show that the Veteran underwent routine dental treatment during service.  A separation examination report, dated in October 1965, shows that the following teeth were noted to be missing: #1 (upper teeth), and #17, #20, and #29 (lower teeth).  Tooth #10 was noted to be restorable.  

The post-service medical evidence includes VA progress notes, which contain notations of multiple dental caries and gingival disease as early as 2007.  A report, dated in May 2008, notes that a physician had agreed to write the Veteran a letter supporting his assertion that tooth infections can affect control of diabetes mellitus.  Another May 2008 report states that the Veteran was writing letters to VA stating to the effect that his service-connected diabetes make him eligible for VA treatment, but that he was not eligible for dental treatment.  A third May 2008 report states the following: the Veteran was service-connected for diabetes, "which provides dental care for acute dental conditions such as extensive infection of dental origin.  Acute infections would be treated by VA dental services if and when he presented with such a condition.  This limited eligibility does not include routine dental procedures such as restorations or prosthetic appliances.  This is not a case that would be treated in the private sector through the fee basis program.  In addition, the Veteran had his dental care without authorization from VA.  His ineligibility in addition to lack of pre-authorization results in his being financially responsible for any dental treatment he has received.   

Private treatment reports, dated in 2007, note caries, "poor oral hygiene," and diabetes mellitus type 2.  There is a notation that his poor oral hygiene "can worsen his diabetes."  

The Board notes that in March 2011, it remanded the claim and directed that the Veteran's pertinent dental treatment records relating to removal of unspecified teeth claimed as being necessary to alleviate aggravation of service-connected diabetes mellitus as well as any medical bills associated with such dental work, be obtained.  The Board also directed that all correspondence between the Veteran and VA seeking eligibility for Class III dental treatment pursuant to the provisions of 38 C.F.R. § 17.161(g) be obtained.  

In June 2012, the AMC requested this evidence from the Tampa VAMC.  However, the only records received from the Tampa VAMC were in the form of VA progress notes, dated in May 2008.

The Board finds that the claim must be denied on any basis.  There is no evidence to show that the Veteran has one of the dental disorders listed under 38 C.F.R. § 4.150, and there is therefore no basis for an award of compensation based on the Veteran's claim of dental infections.  Given the foregoing, the evidence does not show that the Veteran sustained compensable "dental trauma" in service.  

As the Veteran does not have a compensable dental disorder, there is no basis for an award of compensation based on the Veteran's claim.  To the extent he claims a dental disability on a secondary basis, as due to his service-connected diabetes mellitus, this appears to be a case in which a nonservice-connected disability (dental infections) may aggravate a service-connected disability (diabetes mellitus, type 2).  In such a case, as there is no underlying service-connected disability causing or aggravating a nonservice-connected disability, the claim fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim must be denied.

C.  Conclusion

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that any of the claimed disabilities were caused by such exposure, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), and the applicable law does not include any relevant, demonstrated disability as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

With regard to the appellant's own contentions, a layperson is normally be presumed competent to report certain types of symptoms, to include hearing loss.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hearing loss, or to state whether it was caused by service, nor does he have the competence to state whether he has residuals of hepatitis, or whether he has a qualifying dental disability, to include whether it was caused or aggravated by a service-connected disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The Board has discussed the Veteran's service treatment records, and the post-service medical evidence, and examination and audiometric test results have been obtained that weigh against the claims for residuals of hepatitis, and hearing loss.  This lay evidence therefore lacks sufficient probative value to warrant a grant of any of the claims.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss, residuals of hepatitis, and dental infections, that were incurred in, or are otherwise related to, his military service, or to a service-connected disability. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

III.  TDIU

In its March 2011 remand, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised, and  is before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: anxiety disorder NOS (not otherwise specified), evaluated as 30 percent disabling, diabetes mellitus type 2, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, diabetic peripheral neuropathy with restless leg syndrome and leg cramps, left lower extremity, evaluated as 10 percent disabling, diabetic peripheral neuropathy with restless leg syndrome and leg cramps, right lower extremity, evaluated as 10 percent disabling, pinpoint opacity, posterior lens, right eye with 20/20 vision, evaluated as noncompensable (0 percent disabling), and scars, residuals of venereal warts, evaluated as noncompensable.  His combined rating is 60 percent.  

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2015), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  

In this case, the medical evidence shows that the Veteran has received multiple treatments for the symptoms of his service-connected disabilities.  However,
 the Veteran has reported that he had retired in either 2008, or 2009, due to age.  See e.g., VA progress note, dated in July 2010; VA liver examination report, dated in August 2011; VA mental disorders DBQ, dated in July 2012.  A July 2012 VA mental disorders DBQ shows that the examiner indicated that the Veteran's symptoms were not productive of total occupational and social impairment, rather, they were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform.  The Veteran's global assessment of functioning score was 70, which is evidence of no more than mild symptoms.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

With regard to employability, the examiner concluded that the Veteran's symptoms caused impairment ranging from "not impaired" (ability to understand and follow instructions), to mild (ability to retain instructions and sustain concentration to perform simple tasks, and ability to respond appropriately to coworkers, supervisors, or the general public), to moderate (ability to sustain concentration to task persistence and pace, and ability to respond appropriately to changes in the work setting).  A VA peripheral nerves DBQ, dated in June 2012, shows that the examiner concluded that the Veteran's symptoms did not impact his ability to work.  

Finally, a VA general medical DBQ, dated in June 2012, shows that the Veteran's claims file had been reviewed, and his service-connected disabilities noted.  It was concluded that the Veteran is able to perform sedentary work, exerting mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects.  It was explained that sedentary work involves sitting most of the time, but may involve walking or standing for brief periods of time.  Jobs are sedentary if walking and standing are required only occasionally and all other sedentary criteria are met. 

In summary, there is no history of hospitalization or surgery for any of his service-connected disabilities.  There is no competent opinion of record indicating that the Veteran is unemployable due to one or more of his service-connected disabilities.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU claim on an extra-schedular basis, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  

For all claims, as the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2007, July 2008, and March 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as April 2013 (March 2015 for the TDIU claim).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claims for residuals of hepatitis and hearing loss, the Veteran has been afforded examinations.  With regard to the claim for dental infections, the Veteran has not been afforded an examination, and an opinion has not been obtained.  However, as there is no competent evidence to show that he has one of the dental disorders listed under 38 C.F.R. § 4.150, a remand for an examination and an opinion is not warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In March 2011, the Board remanded these claims.  The Board directed that the Veteran be provided with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU. In March 2011, this was done.  The Board directed that the Veteran's clinical records of treatment from the Tampa Bay, Florida VA Medical Center (VAMC) since February 2009, as well as the audiometric results from an August 1, 2007 VA audiology consultation, be obtained.  In August 2011, the Appeals Management Center obtained new copies of the Veteran's August 1, 2007 audiology reports, however, they did not contain audiometric test results.  Additional VA progress notes, dated through 2012, were obtained from the Tampa VAMC. Finally, the Board directed that the Veteran be scheduled for VA examinations to determine whether he has residuals of hepatitis, or hearing loss, and, if so, whether they are related to his service.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In April 2009, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2009 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for residuals of hepatitis, and hearing loss, is denied.

Service connection for a dental disability is denied.

TDIU, to include the referral for consideration of a TDIU on an extraschedular basis, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


